F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 DEC 19 2002
                                       TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 PROFUTURES BRIDGE CAPITAL
 FUND, L.P.; BRIDGE CAPITAL
 PARTNERS, INC. DEFINED BENEFIT
 PENSION PLAN,

           Plaintiffs-Appellants,
 v.                                                           No. 02-1013
 THERMOVIEW INDUSTRIES, INC.;                             (D.C. No. 00-B-722)
 DOUGLAS I. MAXWELL,                                           (D. Colo.)

           Defendants-Appellees.


                                    ORDER AND JUDGMENT*


Before MURPHY, BALDOCK, and O’BRIEN, Circuit Judges.


       Plaintiffs Profutures Bridge Capital Fund, L.P. and Bridge Capital Partners, Inc.

Defined Benefit Pension Plan appeal the district court’s grant of Defendants’ motion for

summary judgment. See Fed. R. Civ. P. 56. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. The parties to this case are familiar with its facts and procedural history, and we

will not repeat them here. We review de novo the district court’s grant of summary



       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
judgment. Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1148

(10th Cir. 2000). “Summary judgment is appropriate if ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(c)). “We

‘view the evidence and draw all reasonable inferences therefrom in the light most

favorable to the party opposing summary judgment.’” Id. (quoting Martin v. Kansas, 190

F.3d 1120, 1129 (10th Cir. 1999)). The district court’s order set forth a detailed and

thorough analysis of the grounds for summary judgment. We affirm for the reasons stated

by the district court.

       AFFIRMED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




                                              2